Citation Nr: 0033698	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-08 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

The propriety of an initial evaluation of 20 percent 
effective March 4, 1993 and an evaluation of 10 percent, 
effective August 3, 1998 for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision which 
granted service connection for bilateral hearing loss with an 
initial evaluation of 20 percent effective March 4, 1993 and 
an evaluation of 10 percent, effective August 3, 1998.  The 
veteran has expressed disagreement with the 10 percent 
disability rating, effective August 3, 1998 and with the 
evaluation of 20 percent effective March 4, 1993 assigned for 
bilateral hearing loss.  

The Board notes that unlike claims for increased ratings, 
where the current level of disability is of primary 
importance, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following the initial grant of service connection, 
as has occurred in this matter.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, as the August 1998 RO 
decision was an initial grant of service connection for the 
veteran's bilateral hearing loss, the Board will consider the 
proper evaluation(s) to be assigned for the veteran's service 
connected hearing loss in accordance with Fenderson.  


FINDINGS OF FACT

1.  Bilateral hearing was manifested by auditory acuity level 
XI in the right ear and auditory acuity level III in the left 
ear, for the period of March 4, 1993 to August 3, 1998.  

2.  Bilateral hearing is manifested by auditory acuity level 
XI in the right ear and auditory acuity level II in the left 
ear, since August 3, 1998.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
bilateral hearing loss, effective March 4, 1993, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998 and 2000).  

2.  The criteria for an evaluation higher than 10 percent for 
bilateral hearing loss since August 3, 1998, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998 and 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1945 to January 
1947.  Service medical records show that on discharge 
examination in December 1946, his hearing was 15/15 on 
whispered voice testing.  

A February 1993 private audiological evaluation shows that 
the veteran had profound right ear hearing loss.  Speech 
discrimination in the right ear could not be tested.  The 
left ear was within normal limits through 1000 hertz with 
severe precipitous loss at 1500 hertz through 8000 hertz.  
Speech discrimination was fair in the left ear.  

In a March 1993 decision, the RO denied the veteran's claim 
for service connection for bilateral hearing loss as 
secondary to service-connected malaria.  

In August 1994, the veteran submitted lay statements from his 
former sister-in-law, daughter, brother, and two 
acquaintances.  The statements reflected that the veteran had 
a long history of hearing loss.  

On VA audiological evaluation in January 1995, pure tone 
thresholds in the right ear were reported as 110 decibels at 
1000, 2000, 3000, and 4000 hertz.  Speech discrimination in 
the right ear was 0 percent.  Pure tone thresholds in the 
left ear were reported as 25, 70, 85, and 85 decibels (an 
average of 66 decibels) at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech discrimination in the left ear was 90 
percent.  The examiner noted that the veteran had profound 
sensorineural hearing loss in the right ear.  The left ear 
showed moderately severe to severe, high frequency, 
sensorineural hearing loss.  

On VA audiological examination on August 3, 1998, the veteran 
reported onset of hearing loss in his right ear since 1952.  
The veteran indicated that he was service-connected for 
malaria for which he was treated with quinine sulfate, a 
known ototoxic drug.  It was noted that the ototoxicity of 
quinine sulfate was well established and was known to cause 
delayed effects.  The examiner opined that it was as likely 
as not that the veteran's hearing loss was secondary to 
medication for service-connected malaria in 1947.  Pure tone 
thresholds in the right ear were reported as 110 decibels at 
1000, 2000, 3000, and 4000 hertz.  Speech discrimination in 
the right ear was 0 percent.  Pure tone thresholds in the 
left ear were reported as 50, 75, 95, and 95 decibels (an 
average of 78 decibels) at the same frequencies.  Speech 
discrimination in the left ear was 94 percent.  The diagnosis 
was profound sensorineural loss in the right ear.  Moderate 
to profound sensorineural loss in the left ear.  

On VA examination in October 1999, the veteran related his 
history of malaria during service to which he attributed his 
hearing loss.  He reported that his hearing loss occurred 
suddenly and was associated with otalgia and unsteadiness.  
The veteran denied any associated tinnitus, otalgia, 
otorrhea, or vertigo.  On examination, it was noted that the 
auricles were normal in shape, bilaterally.  Both external 
auditory canals were dry.  Some mild scaling in the left 
inferior aspect of the external auditory canal was shown.  
The tympanic membranes were intact, bilaterally.  Both 
tympanums were clear.  The mastoid was nontender, 
bilaterally.  No evidence of cholesteatoma was shown.  The 
examiner noted that the veteran demonstrated no balance 
disturbance or active ear disease.  No infections of the 
middle or inner ear were shown.  The diagnosis was bilateral 
asymptomatic sensorineural hearing loss.  It was noted that 
the suspicion for retrocochlear pathology was low.  

On VA audiological evaluation in December 1999, the veteran 
registered no response to audiometric testing of his right 
ear.  Speech recognition in the right ear was 0 percent.  
Pure tone thresholds in the left ear were reported as 45, 65, 
100, and 95 decibels (an average of 76 decibels) at 1000, 
2000, 3000, and 4000 hertz, respectively.  Speech recognition 
in the left ear was 94 percent.  

During a February 2000 VA audiological examination, it was 
noted that the veteran wore a hearing aid.  No tinnitus was 
reported.  Pure tone thresholds in the right ear were 
reported as 105 at 1000, 2000, 3000, and 4000 hertz.  Speech 
recognition in the right ear was 0 percent.  Pure tone 
thresholds in the left ear were reported as 45, 65, 100, and 
95 decibels (an average of 76 decibels) at the same 
frequencies.  Speech recognition in the left ear was 94 
percent.  The diagnosis was profound sensorineural loss in 
the right and moderate to profound sensorineural loss in the 
left ear.  



II.  Analysis

The file shows there is no further VA duty to assist the 
veteran in developing the facts pertinent to his claim for a 
higher rating for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a).  

The Board notes that the current appeal is from the initial 
ratings assigned to the disability upon awarding service 
connection; thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged".  Fenderson, 
supra; cf. Francisco v. Brown, 7 Vet. App. 55 (1994) (where 
an increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
supra.  

In this regard, the Board notes that the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the audiometric 
findings in the veteran's case, no substantive changes were 
made with respect to how his bilateral hearing loss is to be 
evaluated.  See 64 Fed. Reg. 25202 (1999).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85 (1998 and 2000).  

The 1995 VA audiometric test results correlate to auditory 
acuity numeric designation XI in the right ear and auditory 
acuity numeric designation III in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a 20 percent evaluation.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.  Thus, consistent with 
audiometric test results for this period, the RO granted a 20 
percent evaluation, effective March 4, 1993, the date of the 
veteran's original claim of service connection.  

Audiometric testing conducted on August 3, 1998 correlates to 
auditory acuity numeric designation XI in the right ear and 
auditory numeric designation II in the left ear.  These 
numeric designations in combination correspond to a 10 
percent evaluation.  As a result, the RO granted a 10 percent 
rating for the veteran's bilateral hearing loss, effective 
August 3, 1998.  Moreover, the December 1999 VA audiometric 
examination results reflected auditory acuity level XI in the 
right ear and auditory acuity level II in the left ear, also 
corresponding to a 10 percent evaluation.  In addition, 
February 2000 audiometric testing revealed auditory acuity 
level XI in the right ear and auditory acuity level II in the 
left ear, again corresponding to a 10 percent evaluation.  
Such examinations appear to represent the most accurate 
representation of the veteran's current level of disability.  

The Board has considered the veteran's arguments that his 
level of hearing impairment is more severe than is reflected 
by the current 10 percent disability rating and in fact, is 
more severe than the 20 percent evaluation assigned for the 
period from March 4, 1993 to August 3, 1998.  However, the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 20 percent evaluation for the period from March 
4, 1993 to August 3, 1998 and a 10 percent rating, effective 
August 3, 1998 is warranted for bilateral hearing loss.  

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the disability 
at issue.  However, upon review of the entire record as 
described above, there is no indication that the veteran 
should have been assigned a rating in excess of the initial 
evaluation of 20 percent effective March 4, 1993 or a rating 
higher than 10 percent, effective August 3, 1998 for 
bilateral hearing loss.  Fenderson, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 20 percent effective March 4, 
1993 or a rating in excess of 10 percent, effective August 3, 
1998 for bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 20 percent effective March 4, 1993 
and an evaluation in excess of 10 percent, effective August 
3, 1998 for bilateral hearing loss are denied.  




		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

